Citation Nr: 0944867	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-29 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for tinea versicolor.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for a left elbow 
disorder. 

5.  Entitlement to service connection for a respiratory 
disorder as a residual of asbestos exposure.

6.  Entitlement to service connection for a seizure disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January 1999 to January 2002.  He subsequently served in the 
Alabama Army National Guard from 2002 to 2004, including on 
active duty from March 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted the Veteran's claim for service connection for 
tinea versicolor and assigned an initial 0 percent (i.e., 
noncompensable) rating.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Also in that December 2004 decision, the RO denied 
his claims for service connection for posttraumatic stress 
disorder (PTSD), memory loss, disability from exposure to 
asbestos, a seizure disorder, a left knee disorder, 
a right elbow disorder, and a left elbow disorder, and he 
appealed the denial of those claims as well.

In July 2005, however, during the pendency of his appeal, the 
RO granted service connection for major depression with 
memory loss.  The RO informed him that the grant would be 
treated as resolution of his appeal for PTSD and memory loss, 
unless he indicated otherwise.  He did not.  He more recently 
filed a claim on May 8, 2007, for an increased rating for his 
PTSD and memory loss, and in December 2007 the RO increased 
the rating for this disability from 10 to 50 percent 
retroactively effective from the date of receipt of his claim 
for a higher rating.  He has not since appealed for an even 
higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

He has, however, continued to appeal for an even higher 
rating for his tinea versicolor since a June 2007 RO decision 
increased the rating for this skin condition to 10 percent 
with the same retroactive effective date as his prior rating.  
AB, 6 Vet. App. at 38-39.


The Board is remanding the claims for service connection for 
a respiratory disorder, alleged to be a residual of asbestos 
exposure, and for a seizure disorder for further development 
and consideration.  The remand to the RO will be via the 
Appeals Management Center (AMC).  But the Board is going 
ahead and deciding all of the other claims.


FINDINGS OF FACT

1.  Without good cause shown, the Veteran failed to report 
for a scheduled August 2008 VA examination to assess the 
severity of his service-connected tinea versicolor.

2.  There is no evidence of current disabilities involving 
his left knee and right and left elbows.


CONCLUSIONS OF LAW

1.  The claim for a rating higher than 10 percent for the 
tinea versicolor must be summarily denied as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655(b), 4.1-
4.14, 4.118, Diagnostic Code 7813 (2009).

2.  The Veteran does not have left knee and bilateral (i.e., 
right and left) elbow disabilities due to disease or injury 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in May 2004, January 2005, and June 2007.  
These letters informed him of the evidence required to 
substantiate his claims for service connection and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.

And as for the claim for a higher initial rating for the 
tinea versicolor, in cases, as here, where the claim arose in 
another context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
initial disability rating assigned, the notice requirements 
of 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.

In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the Veteran in a more recent June 
2007 letter of the downstream disability rating and effective 
date elements of his claims.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  And since providing that additional 
Dingess notice in June 2007, the RO has gone back and 
readjudicated his claims in the October 2008 SSOC - 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  

In addition, the Veteran was afforded a VA medical 
examination in July 2004 to determine whether his skin 
condition was related to his military service.  
And, as mentioned, after determining it was, he subsequently 
was granted service connection and an initial noncompensable 
rating assigned based on the results of that examination.  He 
appealed for a higher initial rating, which the RO granted in 
June 2007 with the same retroactive effective date, 
increasing his rating for this skin condition to 10 percent.  
And, as will be further explained, in August 2008 he was 
scheduled for another VA examination to reassess the severity 
of this condition, which he failed to attend.  In increased 
rating claims, when a Veteran fails to appear for a scheduled 
examination, federal regulations state that "the claim shall 
be denied."  38 C.F.R. § 3.655(b) (emphasis added).  Thus, 
an even higher rating cannot be awarded as a matter of law.  
Indeed, in this circumstance where the law, and not the 
facts, is dispositive, the VCAA does not even apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law).  The VCAA 
does not apply because the issue presented is solely of 
statutory and regulatory interpretation, and/or the 
respective claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

VA also afforded the Veteran a medical examination in July 
2004 to determine whether he had left knee, right elbow and 
left elbow disabilities attributable to his military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.	Increased Rating for Tinea Versicolor

A.	Schedular Rating

In December 2004, the RO granted service connection for tinea 
versicolor and assigned an initial noncompensable rating.  
The Veteran appealed for a higher initial rating.  During the 
pendency of the appeal, the RO increased the rating to 
10 percent based on a VA treatment record.  And as already 
alluded to, after the Veteran continued to appeal for an even 
higher rating, he was scheduled for another VA examination in 
August 2008 to reassess the severity of his skin disorder, 
which he failed to attend.  He did not give any explanation 
for his failure to report or request to reschedule his 
evaluation.  In increased rating claims, when a Veteran fails 
to appear for a scheduled examination, federal regulation 
stipulates that "the claim shall be denied."  38 C.F.R. § 
3.655(b) (italics added for emphasis).  This summary denial 
is nondiscretionary.  Therefore, the Veteran's claim is 
denied as a matter of law.

As an aside, the Board also will explain why it would not 
have found a basis for a higher rating even if the claim had 
been reviewed on the merits.  The Board is providing this 
additional explanation because, arguably, § 3.655(b) requires 
considering the claim based on the evidence of record since 
it was an original compensation claim.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of disability, the Court has indicated this may require 
assigning a "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings demonstrating distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  

The Veteran's tinea versicolor was rated under Diagnostic 
Code 7813 for dermatophytosis.  38 C.F.R. § 4.118, DC 7813.  
Under DC 7813, dermatophytosis can be rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 
7803, 7804, or 7805), or dermatitis (DC 7806) depending on 
the predominant disability.

The criteria for ratings under DC 7800-7805 were amended 
effective October 23, 2008.  If the rating criteria change 
while a Veteran's claim is on appeal, the Board is required 
to consider the claim in light of both the former and revised 
standards to determine whether an increased rating for the 
condition is warranted.  But VA's Office of General Counsel 
has determined that the amended rating criteria, if more 
favorable to the claim, can be applied only prospectively for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 
C.F.R. § 3.114.

DC 7800 pertains to disfigurement of the head, face, or neck.  
Under DC 7800 a skin disorder with one characteristic of 
disfigurement of the head, face, or neck is rated as 10 
percent disabling.  Note (1) to DC 7800 provides that the 8 
characteristics of disfigurement are: (1) scar is 5 or more 
inches (13 or more cm.) in length; (2) scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; (3) surface 
contour of scar is elevated or depressed on palpation; (4) 
scar is adherent to underlying tissue; (5) skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  A 30 percent rating is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

The amendment to DC 7800 is found in Notes (4) which instruct 
the evaluator to separately evaluate disabling effects other 
than disfigurement that are associated with individual 
scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve 
injury, under the appropriate diagnostic code(s), and in Note 
(5) which instructs the evaluator that characteristic(s) of 
disfigurement may be caused by one scar or by multiple scars.

At the time the Veteran filed his claim for increase, a 10 
percent disability rating was warranted for a scar that is 
deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In October 2008, the regulations regarding scars were amended 
to allow for either separate or cumulative ratings for scars 
on multiple parts of the body.  Under the new criteria, DC 
7801 provides that deep and nonlinear burn scar(s) or scar(s) 
due to other causes that are not of the head, face, or neck 
and that cover an area or areas of 144 square inches (929 sq. 
cm.) or greater  warrant a 40 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 12 
square inches (77 sq. cm.) but less than 72 square inches 
(465 sq. cm.) warrants a 20 percent rating, and a  deep and 
nonlinear scar covering an area or areas of at least 6 square 
inches (39 sq. cm.) but less than 12 square inches (77 sq. 
cm.) warrants a 10 percent rating.  Note (1): A deep scar is 
one associated with underlying soft tissue damage.  Under DC 
7802, superficial and nonlinear burn scar(s) or scar(s) due 
to other causes that are not of the head, face, or neck that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.  Note (1):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7804, five or more scars that are 
unstable or painful warrant a 30 percent rating, three or 
four scars that are unstable or painful warrants a 20 percent 
rating, one or two scars that are unstable or painful warrant 
a 10 percent rating.  Note (1):  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under DC 7805 any other scars, including 
linear scars, are to rated based on any disabling effect(s).  
38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

Under DC 7806, a 0 percent rating is assigned when less than 
5 percent of the entire body or less than 5 percent of 
exposed areas is affected, and; no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating requires that at least 5 percent, but less than 20 
percent, of the entire body or exposed areas are affected, or 
it must show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is assigned where 20 
percent to 40 percent of the entire body or exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immuno-suppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Lastly, where more than 40 percent of 
the entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is assigned.  See 38 
C.F.R. § 4.118, DC 7806.



Applying these criteria to the facts of this case, the 
Veteran's condition does not meet the criteria for a rating 
higher than 10 percent.  The July 2004 VA examination, the 
only other compensation examination of record, found two 
2 centimeter hypopigmented areas on the upper left arm.  VA 
treatment records from June 2006 and March 2007 noted scaly, 
hypopigmented patches on the upper back, chest, and upper 
arms.  These records do not include the approximate 
percentage of the Veteran's body affected, although it 
presumably would be less than the 20 percent of his entire 
body necessary to assign a higher 30 percent rating under DC 
7806.  Additionally, as the skin condition does not involve 
permanent scarring, ratings under DC 7800 through 7805 would 
be inappropriate. 

III.	Service Connection for Left Knee, Right Elbow and 
Left Elbow Disabilities

The Veteran claims these disabilities are a result of a 
motorcycle accident during service.  But the preponderance of 
the evidence is against these claims, so they must be denied.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



The Veteran's service treatment records (STRs) show treatment 
following two motorcycle accidents, one in March 2001 when he 
complained of left hip and left elbow pain, and another in 
September 2001 when he sustained a concussion, left knee 
sprain and thoracic spine strain.  Neither record mentions 
any complaints of an injury to his right elbow.  

The July 2004 VA examination did not find evidence of then 
current left knee, right elbow or left elbow disabilities, 
even acknowledging the Veteran had the two motorcycle 
accidents mentioned during service.  Indeed, to the contrary, 
the examiner stated the Veteran had full range of motion in 
his left knee without evidence of pain, effusion or joint 
stiffness.  The examiner also stated that both elbows 
exhibited full range f motion with no pain.  As well, the 
examiner found no swelling or inflammatory changes of any of 
the joints.  He noted a grossly normal left knee, right elbow 
and left elbow.

Thus, the Veteran has failed to meet his threshold 
preliminary evidentiary burden of showing he has current 
disabilities involving his left knee, right elbow and 
left elbow.  So his claims must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has the claimed disability on the date of 
application, not for past disability); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting the requirement of current disability is satisfied 
when the claimant has the disability at the time the claim 
for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).  There simply is no such 
evidence in this particular instance, however.



The Board also has considered the Veteran's lay statements.  
But the type of disability claimed is not readily capable of 
lay observation, especially in light of the medical evidence 
expressly to the contrary.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Absent this required proof that he has current disability 
from the conditions alleged, the Veteran cannot be granted 
service connection for these conditions.  Consequently, for 
these reasons and bases, the preponderance of the evidence is 
against his claims, and the benefit of the doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  The 
Board therefore must deny his claims.


ORDER

The claim for a rating higher than 10 percent for tinea 
versicolor is denied.

The claim for service connection for a left knee disability 
is denied.

The claim for service connection for a right elbow disability 
is denied.

The claim for service connection for a left elbow disability 
is denied.




REMAND

I.	Service Connection for a Seizure Disorder

The Veteran claims that he has a seizure disorder as a result 
of the September 2001 motorcycle accident in service.  
However, the Board finds there is insufficient evidence in 
the file to make this determination.

The Veteran's STRs show he had complaints of seizures 
following that September 2001 motorcycle accident and, 
consequently, was referred to neurology for further clinical 
evaluation and work up.  But that did not result in a 
diagnosis of a seizure disorder.

During his July 2004 VA examination, the Veteran indicated he 
had two grand mal seizures following that motorcycle accident 
and less severe seizures approximately every two to three 
months for the next year.  The examiner ordered a brain CT 
and electrocephalogram.  Later dated records from August 2004 
indicate that CT scan was normal, so presumably did not 
reveal any findings indicative of a seizure disorder.

The Board also sees the Veteran's migraine headaches have 
been service connected as a residual of a closed head injury.  
And as he has alleged that his seizures also are the result 
of a head injury, the RO should consider whether this claim 
should be evaluated as one for residuals of a traumatic brain 
injury (TBI).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient 


competent medical evidence on file for VA to make a decision 
on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  So this claim must be referred 
to a VA examiner to have him/her review the relevant evidence 
and determine the etiology of the Veteran's seizures and the 
extent of any residual condition.  

II.	Service Connection for a Respiratory Disorder as 
Secondary to Asbestos Exposure

The Veteran alleges that he was exposed to asbestos while 
serving in Iraq.  He believes that he has since developed a 
respiratory condition as a result of that exposure.  In order 
to substantiate this claim, he needs evidence 1) that he was 
exposed to asbestos while in service; 2) that he has a 
current respiratory disorder; and 3) that his respiratory 
disorder was caused by his exposure to asbestos in service.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether:  (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether the veteran was exposed to 
asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and 
the claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).  

The RO obtained VA treatment records that show complaints of 
shortness of breath,
dyspnea, and chest pain.  A March 2005 record indicates that 
a chest X-ray is necessary to diagnose the Veteran's possible 
lung condition.  The results of this 
X-ray are not in the claims file.  Additionally, no diagnosis 
of a respiratory disorder is included in the claims file.  
There is also a prescription for an Albuterol oral inhaler 
without indication of the condition for which it was 
prescribed.



The Veteran's military personnel records indicate he was 
stationed in Mousul, Iraq, for six months ending in February 
2004.  His MOS was petroleum supply specialist.  There is no 
indication of exposure to asbestos in his STRs or personnel 
records.

But in light of the fact that the Veteran appears to have 
been diagnosed with a respiratory disorder of some sort, that 
he has reported being exposed to asbestos in Iraq, and since 
there is insufficient competent medical evidence on file for 
the Board to make a decision concerning this claim - insofar 
as whether his current respiratory disorder (whatever the 
diagnosis) is traceable to his military service (and, in 
particular, to exposure to asbestos), the Board finds that he 
should be provided a VA compensation examination for a 
medical nexus opinion concerning this determinative issue.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for a medical 
examination to determine whether he 
currently has a seizure disorder and, if 
he does, the etiology of it.  

In particular, the examiner should 
indicate whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the Veteran's seizure 
disorder, assuming one is diagnosed, (1) 
initially manifested during his 
military service from January 1999 to 
January 2002.  

The examiner should specifically state 
whether any currently diagnosed seizure 
disorder is related to the Veteran's 
military service, including especially to 
any treatment/complaints/diagnoses in 
service, such as following his September 
2001 motorcycle accident.  


The examiner should also comment on any 
possible interplay between the Veteran's 
already diagnosed and service-connected 
migraine headaches and possible seizure 
activity.  [Note:  The migraine headaches 
were service connected as a residual of a 
closed head injury.]

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Request additional information from 
the Veteran regarding his possible 
exposure to asbestos while serving in 
Mousul, Iraq.  As the JSRRC or other 
appropriate entity for any information 
concerning possible asbestos exposure in 
Mousul, Iraq, during 2003 to 2004.

3.  If it is determined the Veteran was 
exposed to asbestos during service, 
schedule him for a medical examination to 
determine what current respiratory 
disorder, if any, he has.  And he has a 
current respiratory disorder, additional 
medical comment is needed as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) 
the current respiratory disorder (1) 
initially manifested during the Veteran's 
military service from March 2003 to 
February 2004 or (2) is the residual of 
exposure to asbestos during his service, 
including in Mousul, Iraq.



The examiner should specifically state 
whether any currently diagnosed 
respiratory disorder is related to 
service, including to any 
treatment/complaints/diagnoses in service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

4.  Advise the Veteran that failure to 
report for his scheduled medical 
examinations, without good cause, may have 
adverse consequences on his claims.

5.  Then readjudicate the claims for 
service connection for a respiratory 
disorder and a seizure disorder in light 
of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


